Citation Nr: 0107646	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  93-21 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to payment for burial expenses of the deceased 
veteran.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1989  determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  A hearing was held before a hearing officer at the RO 
in October 1989, and the hearing officer's decision was 
entered the following month.  In February 1997, a hearing was 
held at the Board before the undersigned Member of the Board.  

The appeal was last before the Board in September 1997, at 
which time it was remanded for further development, which was 
unavailing.  The RO thereafter continued to deny the benefit 
sought on appeal in a Supplemental Statement of the Case 
which was mailed to the appellant in February 2000.  

Thereafter, the appeal was returned to the Board.  


FINDINGS OF FACT

1.  Subsequent to the veteran's death, on June 11, 1989, the 
District of Columbia Department of Human Services, Income 
Maintenance Administration (DCDHS), provided for his burial 
services, to include the provision of a grave as well as the 
opening and closing thereof, in the amount of $1,310.00.

2.  In September 1989, reimbursement to DCDHS, in the amount 
of $750.00, was made by the appellant.

3.  The record contains a photocopy of a sales receipt 
reflecting that the appellant paid $479.00 to Lincoln 
Memorial Cemetery; the receipt does not reflect what the 
payment was for.

4.  In an item of correspondence to the appellant dated in 
February 1999, the RO requested that she complete and return 
pertinent documentation to authorize the RO to obtain an 
accounting from DCDHS bearing on which burial expenses were 
reimbursed by the appellant in September 1989 as well as 
clarification from Lincoln Memorial Cemetery with respect to 
what the appellant's $479.00 payment was for; the record does 
not reflect that the appellant responded to the February 1999 
item of correspondence.


CONCLUSION OF LAW

The criteria for payment for burial expenses of the deceased 
veteran have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.1604 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran, who had been awarded a 
nonservice-connected pension in February 1989, died in June 
1989.  The appellant seeks reimbursement for having paid a 
total of $609.13 toward the veteran's final burial expenses.  
She indicates that such aggregate amount consisted of $86.38 
paid a newspaper for the veteran's obituary, $43.75 paid for 
funeral flowers, and $479.00 paid for what was apparently a 
headstone or slab.

In accordance with the pertinent provisions of 38 U.S.C.A. §§ 
2302, 2307 and 38 C.F.R. § 3.1604, when payments for a 
veteran's burial expenses have been made by a state, any 
agency or political subdivision of the United States or of a 
State, only the difference between the entire burial expenses 
and the amount paid thereon by any of the foregoing, not to 
exceed the applicable statutory burial allowance, is payable 
by VA.  38 C.F.R. § 3.1604(a).  Where any part of the plot or 
internment expenses has been paid or assumed by a state or 
any agency or political subdivision of a State, only the 
difference between the total amount of such expenses and the 
amount paid or assumed by any of the foregoing, not to exceed 
the statutory plot or internment allowance, is payable by VA.  
38 U.S.C.A. § 2303; 38 C.F.R. § 3.1604(c).

A review of the evidence reveals that the District of 
Columbia Department of Human Services, Income Maintenance 
Administration, (DCDHS), provided for the veteran's burial 
services, to include the provision of a grave as well as the 
opening and closing thereof.  The total amount paid by DCDHS 
was $1,310.00.  The appellant (the veteran's aunt) later 
became the executrix of the veteran's estate, which consisted 
of approximately $895.00.  Of the latter sum, she was 
required to reimburse DCDHS $750.00 for the burial expenses 
previously paid by such agency.  Such reimbursement to DCDHS, 
in the amount of $750.00, was made by the appellant on 
September 12, 1989.  

In view of the legislation set forth above (which includes a 
delimitation for the "plot allowance"), resolution of the 
appeal implicates a necessity to obtain an accounting from 
DCDHS of precisely which burial expenses were reimbursed by 
the appellant in her September 1989 payment to such agency.  
Further, although the appellant indicates that she paid 
$479.00 for what was apparently a headstone or slab, a 
photocopy of a sales receipt reflecting such (original) 
amount from the pertinent vendor, Lincoln Memorial Cemetery, 
gives no indication as to precisely what the $479.00 was for.  
Given the need for verification of the latter matter, in 
addition to the need for the above-addressed accounting from 
DCDHS, the Board, in September 1997, remanded the appeal to 
the RO for development responsive to the foregoing.  

Incident to performing the related remand directives, the RO, 
in an item of correspondence to the appellant dated in 
February 1999, requested that she complete and return 
pertinent documentation to authorize the RO to obtain the 
above-addressed accounting from DCDHS as well as the above-
discussed clarification from Lincoln Memorial Cemetery.  
However, the appellant did not respond to such item of 
correspondence.  Consequently, the Board is without 
clarification as to precisely which burial expenses were 
reimbursed by the appellant in her September 1989 payment to 
DCDHS as well as clarification with respect to precisely what 
her payment of $479.00 to Lincoln Memorial Cemetery was for.  
In the absence of such accounting and clarification, 
respectively, the equitable adjudication of the appellant's 
claim is frustrated.  Therefore, the Board is constrained to 
deny her claim of entitlement to payment for burial expenses 
of the deceased veteran.  38 U.S.C.A. §§ 2302, 2303, 2307; 
38 C.F.R. § 3.1604.  In making this determination, the Board 
has applied the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Pursuant to § 3(a), 
114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A), VA's duty to assist a claimant may be deferred 
pending the submission by the claimant of essential 
information missing from the claimant's application.  As 
noted above, the RO has asked the appellant to submit 
essential information to complete her application for burial 
benefits.  She has not responded.  Under these circumstances, 
the Board concludes that VA has no further duty to assist the 
appellant.  The provisions of the Veterans Claims Assistance 
Act of 2000 pertaining to the duty to assist and notice have 
been satisfied.




ORDER

Payment for burial expenses of the deceased veteran is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

